Exhibit 10.3

 

LOGO [g824626ex10_3logo.jpg]

TRANSITION AND SEPARATION AGREEMENT

AND GENERAL RELEASE

November 24, 2014

Frank Calderoni

[ADDRESS]

Dear Frank:

This Transition and Separation Agreement and General Release (“Agreement”) sets
forth the terms of your transition from Executive Vice President and Chief
Financial Officer to Executive Advisor and subsequent separation from employment
with Cisco Systems, Inc. (“Cisco” or “Company”). By this agreement you resign
your position as Executive Vice President and Chief Financial Officer with Cisco
and become an “Executive Advisor” effective January 1, 2015 or such earlier date
as mutually agreed upon (the date of your actual transition of employment, the
“Transition Date”). Your employment with Cisco will terminate, and your position
as Executive Advisor will therefore end, no later than October 1, 2015 or as
otherwise determined under this Agreement (the date of your actual termination
of employment, the “Termination Date”).

This Agreement contains two separate releases, each requiring separate
signatures at the appropriate time. To facilitate this process, you are being
provided two original copies of the Releases. The first Release Agreement
applies to potential claims and provides consideration to you as of the time the
Release is first executed and the Transition Period becomes effective. The
second Release applies to potential claims and provides consideration to you for
signing the Release for the second time in connection with the expiration of the
Transition Period and the termination of your employment. Please read the
following carefully as it sets forth the terms of our agreement and contains two
separate releases of claims. If you agree to its terms after considering them as
provided herein, you are asked to sign it and it will be binding upon you.

Although your health coverage will end on the last day of the month in which you
become an Executive Advisor, you may be eligible to continue that coverage under
the Consolidated Omnibus Budget Reconciliation Act (COBRA) at your own expense,
and Cisco will provide you with a lump sum payment with respect to eighteen
(18) months of coverage as described below. Subject to the terms of this
Agreement with respect to equity awards and certain other benefits, all of your
other benefits (except for long term disability, life insurance and AD&D),
including, but not limited to, vesting of stock options, restricted shares
and/or restricted stock units and participation in the employee stock purchase
plan (ESPP), will end on the Termination Date. Whether or not you sign this
Agreement, any unvested equity-based awards, including without limitation Cisco
stock options and restricted stock units you may hold, will be cancelled on the
date your employment with Cisco terminates.



--------------------------------------------------------------------------------

Please read the following paragraphs carefully as they set forth the terms of
this Agreement and contain a release of claims.

I. Transition Period and Services: As of the Transition Date, you shall be
employed as an Executive Advisor on an at-will basis reporting to John Chambers,
Chairman and Chief Executive Officer or his successor (“CEO”), until your
Termination Date, which shall occur no later than the close of business on
October 1, 2015 (such period of employment, the “Transition Period”). The
Transition Period will terminate before October 1, 2015, if you resign as an
Executive Advisor or if the Company terminates the employment relationship for
any reason.

During the Transition Period, you will be required to work at least 35 hours per
month. During the Transition Period, you will be allowed to commence new
employment outside of Cisco so long as such employment (i) does not interfere
with your duties as an Executive Advisor and (ii) except with the prior written
consent of Cisco’s CEO, is not with any of the following companies or their
subsidiaries: Alcatel-Lucent, Amazon Web Services, Arista Networks, ARRIS Group,
Aruba Networks, Avaya, Brocade Communications Systems, Check Point Software
Technologies, Dell, LM Ericsson Telephone Company, Extreme Networks, F5
Networks, FireEye, Fortinet, Hewlett-Packard, Huawei Technologies, Juniper
Networks, Motorola Solutions, Palo Alto Networks, Riverbed Technology, Ruckus
Wireless, Symantec and VMware (the “Competitor Companies,” which shall exclude
FireEye, Fortinet, Palo Alto Networks and Ruckus Wireless after October 1,
2015). For purposes of this subsection (ii), “employment” shall include board of
director or advisory board membership, and consulting arrangements.
Notwithstanding the foregoing, you will not be deemed to provide services for a
Competitor Company within the meaning of this Agreement if you serve as an
officer, director or consultant of a company that is acquired by a Competitor
Company and you continue to serve in substantially the same position with such
company after the acquisition as before the acquisition; provided that at the
time you are hired by the company, you do not have knowledge that acquisition
discussions with the Competitor Company have commenced.

Until the one (1) year anniversary of your Termination Date, the commencement of
employment with one of the Competitor Companies set forth above will be deemed a
breach of this Agreement and Cisco shall have all of its rights under law and
equity for such breach including, but not limited to, the termination of your
employment as an Executive Advisor and the forfeiture of all rights to the
benefits hereunder. If such forfeiture occurs after you have received any
benefits under this Agreement, you agree to repay to the Company promptly upon
demand the full amount of such benefits, unreduced by any withholding or
deduction; provided, however, solely with respect to forfeited benefits paid to
you during the calendar year of forfeiture, the amount you are required to repay
to the Company shall be reduced by the amount of any federal, state, city or
other local income taxes actually withheld from such forfeited benefits by the
Company (“Current Year Withholding Taxes”) and the Company shall seek a refund
of the Current Year Withholding Taxes from the applicable taxing authority. You
agree to repay to the Company promptly upon demand an amount equal to the
portion of the Current Year Withholding Taxes that is not refunded or credited
to the Company. You and Cisco agree to use commercially reasonable efforts to
cooperate with each other in exchanging such information and providing such
assistance as the other party may reasonably request to seek a refund of taxes
paid with respect to any forfeited benefits.

 

Page 2 of 12



--------------------------------------------------------------------------------

II. What You Will Receive. In exchange for entering into this Agreement and
provided you do not exercise your right to revoke this Agreement, violate the
covenants set forth herein or terminate your employment prior to the Transition
Date without the consent of the Company, you will be eligible for the following
benefits:

During the Transition Period

 

  •   Base Salary: You will be paid an annual base salary of $300,000 during the
Transition Period ($25,000 per month). Subject to your continued employment with
Cisco, you will be paid in accordance with the normal Company payroll
procedures.

 

  •   EIP Bonus: Provided that you remain an Executive Advisor until the last
day of fiscal 2015, you shall remain eligible to participate in, and receive a
bonus under, the Company’s Executive Incentive Plan (the “EIP”) for fiscal 2015,
which payment, if any, shall be made between July 25, 2015 and December 31,
2015, provided that for purposes of calculating such bonus, if any, your
individual performance factor (IPF) shall be 1.0 and the bonus shall be based on
125% of actual base earnings for fiscal 2015 and the level of achievement of the
Company Performance Factor and the Customer Satisfaction Factor under the EIP
for fiscal 2015. You will not be eligible to participate in the Company’s EIP
for fiscal 2016.

 

  •   Separation Pay: You will be paid an amount equal to 12 months of your
current annual base salary and target bonus award (a total of $1,800,000) (the
“Separation Payment”), which shall be paid in two (2) equal installments no
later than January 9, 2015 and July 1, 2015, less applicable payroll deductions,
applicable payroll taxes and authorized after-tax deductions. If you commence
new employment prior to the receipt of any portion of this Separation Payment,
you agree that you have an affirmative obligation to notify Cisco of such new
employment. Your failure to notify Cisco of such subsequent employment does not
impact Cisco’s right to eliminate, offset or reduce your future payments
hereunder or seek a refund from you for such amounts improperly paid to you.

 

  •   An Amount to Cover Your COBRA Payment: You shall be entitled to receive no
later than January 9, 2015 a lump sum payment equal to eighteen (18) months of
COBRA premiums or $36,279.49 for you and your eligible dependents at the same
level and for the same eligible dependents covered as of your Termination Date.
Please note that if you choose and are eligible to continue your health coverage
through COBRA, you are solely responsible for timely election of COBRA
continuing coverage and for making all COBRA premium payments.

Upon your Termination Date

 

  •   Equity Awards: During the Transition Period, you shall continue to vest in
your outstanding Cisco equity awards and such equity awards shall continue to be
governed by their terms. You shall not be eligible to receive any new grants
during the Transition Period.

To the extent your Termination Date occurs prior to September 11, 2015 and is
not on account of a termination by Cisco due to your breach of this Agreement,
on your Termination Date, the vesting of 97,300 unvested restricted stock units
(including deferred stock units) that would have vested on September 11, 2015
will accelerate and immediately vest. On your Termination Date, you will also be
deemed eligible for Retirement vesting (as such term is defined in the Company’s
Performance-Based Stock Unit Agreement (the “PRSU Agreement”)) and, based on the
determination of

 

Page 3 of 12



--------------------------------------------------------------------------------

the number of such shares vesting in accordance with the applicable performance
goals adopted by Cisco, will vest in (i) 343,800 (target number - actual number
based on achievement of performance goals) performance-based restricted stock
units (“PRSUs”) on September 11, 2015, and (ii) provided you have not breached
this Agreement, a pro-rata portion of the 225,000 (target number - actual number
based on achievement of performance goals) PRSUs on September 11, 2016, such
portion determined based on the number of days you were employed by Cisco during
the performance period. The PRSUs shall otherwise continue to be subject to the
terms and conditions of the applicable PRSU Agreements including the restrictive
covenants set forth therein, except that Sections 3(b)(i), 3(b)(ii) and 3(b)(iv)
in the PRSU Agreements shall be replaced by the terms and conditions of this
Agreement and the list of Competitor Companies set forth above shall be
considered the organizations and businesses which compete with or are in
conflict with the interests of Cisco for purposes of interpreting
Section 3(b)(iii) of the PRSU Agreement.

To the extent your Termination Date occurs on or after September 11, 2015 and is
not on account of a termination by Cisco due to your breach of this Agreement,
on your Termination Date, you will be deemed eligible for Retirement vesting
and, based on the satisfaction of the applicable performance goals, will vest in
a pro-rata portion of the 225,000 target PRSUs on September 11, 2016, such
portion determined based on the number of days you were employed by Cisco during
the performance period. The PRSUs shall otherwise continue to subject to the
terms and conditions of the PRSU agreements including the restrictive covenants
set forth therein, with the exceptions as set forth above in the immediately
preceding paragraph.

Notwithstanding the foregoing, if your employment as an Executive Advisor
pursuant to this Agreement is terminated by Cisco without Cause or you resign
for Good Reason, the Termination Date for purposes of determining the pro-rata
portion of the 225,000 target PRSUs that will vest on September 11, 2016 to the
extent earned shall be deemed to have occurred on October 1, 2015. “Cause” shall
have the meaning set forth in the Cisco Systems, Inc. 2005 Stock Incentive Plan.
“Good Reason” shall mean your resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without your express written consent: (i) a
material reduction of your authorities, duties or responsibilities as an
Executive Advisor; (ii) you are required to report to an employee other than the
CEO or his designee; or (iii) a change of your primary work facility to a
location more than thirty-five (35) miles from your current work location in San
Jose, California. You will not resign for Good Reason without first providing
the Company with written notice within sixty (60) days of the event that you
believe constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.

 

  •  

Limited Option Exercise Period Extension: Your vested and available
non-qualified options to purchase Cisco common stock (“stock options”)
(determined as of your Termination Date) that have a per share exercise price
that is more than the

 

Page 4 of 12



--------------------------------------------------------------------------------

 

final NASDAQ per share market price on your Termination Date (“underwater
options”), will remain exercisable through the earliest of (i) twelve (12)
months after your Termination Date, (ii) the maximum contractual term of the
applicable stock option, provided that you execute any required implementation
documents or (iii) the ninth (9th) anniversary of the original date of the grant
of the applicable stock option. Notwithstanding the foregoing, and except as
provided above, the stock options will continue to be subject to the terms and
conditions of your stock option agreements and the applicable stock plan. For
example, if you were granted an option to purchase 1,000 shares, which option
has a maximum 9 year term that expires on February 1, 2015, and you terminate
employment on January 1, 2015 at a time when your option is underwater, your
option will remain exercisable only until February 1, 2015 (you will not receive
the entire 12 month extension of time to exercise).

III. The Release and What You Are Agreeing To Release: You agree to the terms of
the release as set forth below, which shall be executed a first time at the same
time you execute this Agreement and which shall be executed a second time on or
around October 1, 2015 (or earlier upon your Termination Date). If you fail to
execute such release the first time within 30 days of the Effective Date (as
defined below) or revoke it, this Agreement shall not become effective.

Except as set forth in section V, which identifies claims expressly excluded
from this release, in consideration for the cash severance, equity acceleration
and limited option exercise period extension and other consideration hereunder,
you release Cisco, any affiliated companies of Cisco, any Cisco sponsored or
established benefit plans, the administrators, fiduciaries, and trustees of any
Cisco sponsored or established benefit plans, and the current and former
officers, directors, agents, employees and assigns of Cisco, of any affiliated
companies of Cisco and of any Cisco sponsored or established benefit plans (the
“Releasees”), to the maximum extent permitted by law, from any and all known and
unknown claims up through the date that you execute this Agreement. The claims
which you are releasing include, but are not limited to, those related to your
employment with Cisco and the termination thereof. All such claims (including
related claims for attorneys’ fees and costs) are waived and released without
regard to whether those claims are based on any alleged breach of a duty arising
in statute, contract, or tort. This expressly includes waiver and release of all
claims for monetary damages and any other form of personal relief and any claims
arising under any and all laws, rules, regulations, or ordinances, including but
not limited to the Age Discrimination in Employment Act (ADEA); the Family and
Medical Leave Act (FMLA); the Worker Adjustment and Retraining Notification Act;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
the Employee Retirement Income Security Act (ERISA); the Equal Pay Act of 1963;
the California Fair Employment and Housing Act; the California Business and
Professions Code; and any similar laws of any state or governmental entity.

California law will govern this Agreement, except to the extent preempted by
federal law. Accordingly, you further waive any rights under Section 1542 of the
Civil Code of the State of California or any similar state statute. Section 1542
states: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which, if known to him or her, must have materially affected his or her
settlement with the debtor.”

 

Page 5 of 12



--------------------------------------------------------------------------------

IV. Timeline For Considering And Signing This Agreement: You understand and
acknowledge that you have been provided a period of thirty (30) calendar days
within which to decide whether you will execute this Agreement, no one hurried
you into executing this Agreement during that period, and no one coerced you
into executing this Agreement. The offer of this Agreement shall expire at the
end of the thirtieth (30th) calendar day after you have received it (the
“Expiration Date”).

Your signed, accurately dated, and unmodified Agreement must be mailed to:
Francine Katsoudas, Senior Vice President and Chief Human Resources Officer,
Cisco Systems, Inc., 170 West Tasman Drive, San Jose, CA 95134 on or before the
Expiration Date. You may not date the Agreement for a future (or past) date.

You understand that unless more time is required by applicable law, you have a
limited period of seven (7) calendar days after your first signing to revoke
your acceptance of this Agreement. Further, should you wish to revoke those
portions of this Agreement that are to become effective after the second
signing, this must be done within seven (7) calendar days after your execution
of the second signing. You must mail written notification of revocation to:
Francine Katsoudas, Senior Vice President and Chief Human Resources Officer,
Cisco Systems, Inc., 170 West Tasman Drive, San Jose, CA 95134. Unless you
personally deliver the signed revocation on or before the end of the eighth
(8th) calendar day after the applicable first or second signing, it must be sent
by a traceable overnight delivery service or traceable overnight express mail
and postmarked on or before the end of the eighth (8th) calendar day after the
applicable first or second signing. This deadline will be extended to the next
business day should it fall on a Saturday, Sunday or holiday recognized by the
U.S. Postal Service and, if a revocation period longer than seven (7) calendar
days is required under applicable law, to the first business day after such
revocation period expires.

This Agreement will become effective and enforceable on the date that the
revocation period has expired after the first signing, provided that you have
delivered the signed Agreement to Cisco, Cisco has accepted it and you have not
revoked it (the “Effective Date”). Your benefits will commence or be made
available to you as set forth above in this Agreement, provided you comply with
all of your obligations and the terms of this Agreement.

If you exercise your right of revocation with respect to the first signing, your
employment termination will remain in effect effective as of January 1, 2015. If
you exercise your right of revocation with respect to the second signing, you
will not be entitled to the applicable benefits pursuant to this Agreement.

Cisco reserves the right after receiving your signed Agreement to reject it and
decline to accept it in the event it is untimely or if it is modified by you. In
the event the Agreement is rejected or not accepted by Cisco, it will be void
and unenforceable.

In limited circumstances such as, for example, a medical emergency, Cisco
reserves the right in its sole discretion to accept an Agreement signed after
the Expiration Date. However, you should not expect that Cisco will accept an
Agreement signed after the Expiration Date and this paragraph cannot be used or
cited as imposing any obligation on Cisco to accept an Agreement signed after
the Expiration Date. Under no circumstances will Cisco accept an Agreement
executed or delivered to Cisco more than four (4) months after the date of this

 

Page 6 of 12



--------------------------------------------------------------------------------

Agreement. If you sign the Agreement any time after the Expiration Date, or
deliver it to Cisco more than one business day following the Expiration Date (as
set forth above), and Cisco accepts the Agreement, you will be solely
responsible for any and all tax liabilities, including penalties, excise taxes,
and/or interest, if any, under Section 409A of the Internal Revenue Code of 1986
(“Section 409A”).

V. Protecting Your Rights: In understanding the terms of this Agreement and your
rights, you are advised to consult with an attorney of your choice prior to
executing it. Also, the only claims that you are not waiving and releasing under
this Agreement are claims you may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continuation of existing participation in
Cisco-sponsored group health benefit plans, at your own expense, under COBRA
and/or under an applicable state law counterpart(s); (3) any benefits
entitlements that are vested as of your termination date pursuant to the terms
of a Cisco-sponsored benefit plan; (4) violation of any federal, state or local
statutory and/or public policy right or entitlement that, by applicable law, is
not waivable; (5) any wrongful act or omission occurring after the date you
execute this Agreement, including any breach by Cisco of this Agreement; (6) any
rights you have to indemnification under the Restated Articles of Incorporation
of Cisco Systems, Inc. and the Amended and Restated Bylaws of Cisco Systems,
Inc., as currently in effect, and the Indemnification Agreement between Cisco
and you dated November 14, 2005; and (7) any rights to insurance coverage,
including expense reimbursement, under any D&O insurance policy maintained by
Cisco. In addition, nothing in this Agreement prevents or prohibits you from
filing a claim with the Equal Employment Opportunity Commission (EEOC) or any
other government agency that is responsible for enforcing a law on behalf of the
government and deems such claims not waivable. However, please understand that,
because you are waiving and releasing all claims “for monetary damages and any
other form of personal relief” (per Section III above), you may only seek and
receive non-personal forms of relief from the EEOC and similar government
agencies.

VI. Deferred Compensation Tax Consequences: Notwithstanding anything to the
contrary set forth herein, all payments and benefits described in this Agreement
that are not otherwise exempt from Section 409A which establishes personal tax
and penalty liability for certain deferred compensation, shall be fully paid no
later than the short-term deferral deadline set forth in Treasury Regulation
Section 1.409A-1(b)(4). In the event that any change to this Agreement or any
additional terms are required to comply with Section 409A (or an exemption
therefrom), you hereby agree that Cisco may make such change or incorporate such
terms (by reference or otherwise) without your consent.

VII. Protecting Cisco’s Rights: In executing this Agreement, you acknowledge
that you have not relied upon any statement made by Cisco, or any of its
representatives or employees, with regard to this Agreement unless the
representation is specifically included in this written Agreement. Furthermore,
this Agreement contains our entire understanding regarding eligibility for and
the payment of separation benefits and supersedes any and all prior
representations and agreements regarding the subject matter of this Agreement.
However, this Agreement does not modify, amend or supersede written Cisco
agreements that are consistent with enforceable provisions of this Agreement
such as Cisco’s “Proprietary Information and Inventions Agreement” and Cisco’s
Arbitration Agreement and Policy. In addition, this

 

Page 7 of 12



--------------------------------------------------------------------------------

Agreement in no way alters the at-will nature of your employment; both you and
Cisco are free to terminate your employment at any time for any reason, with or
without cause or advance notice. Except for any changes that Cisco may make with
respect to Section 409A as set forth herein, once effective and enforceable,
this Agreement can only be changed by another written agreement signed by you
and Cisco’s Senior Vice President of Human Resources (or his/her designee).

On or before your Termination Date, you agree to satisfy any and all outstanding
financial obligations to the Company and, return to the Company all Company
documents (and all copies thereof) and other Company property that you have had
in your possession at any time, including but not limited to, Company files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, laptops, pagers, etc.), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Separation benefits will not be provided to you under
this Agreement until you comply with this requirement.

You agree that you will not disclose to others the fact or terms of this
Agreement, except that you may disclose such information to your spouse or to
your attorney or accountant in order for such individuals to render services to
you.

VIII. Mutual Non-Disparagement. You on the one hand, and the Company’s officers
and directors with knowledge of this Agreement on the other, agree not to make
any negative statement about or disparage the other party with any written or
oral statement. You specifically agree not to make any disparaging comments
regarding the Releasees or their products, services, agents, representatives,
directors, officers, shareholders, attorneys, employees, vendors, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them, with any written or oral statement. Notwithstanding the
foregoing, nothing in the clause shall be deemed to limit in any way statements
by you (i) to your advisors, including legal counsel, that are under a
contractual or legal obligation to preserve the confidentiality of such
statements or (ii) that you in good faith believe are truthful to any regulatory
or enforcement agency which requests information from you regarding Cisco or in
connection with any other legal or regulatory proceeding.

IX. Non-Solicitation; Confidential Information. For the one (1) year period
following your Termination Date, you agree and acknowledge that your right to
receive the severance consideration described in Section II above shall be
conditioned upon you not either directly or indirectly soliciting, attempting to
hire, recruiting, encouraging, taking away, hiring any employee of Cisco or
inducing or otherwise causing an employee to leave his or her employment with
the Company (regardless whether to commence employment with you or with any
other entity or person. “Solicit for employment” shall mean, for purposes of
this paragraph IX., directly or through an intermediary targeting or personally
inviting or encouraging a Cisco employee to consider terminating his or her
current employment to accept employment with the soliciting entity. “Solicit for
employment” shall not mean posting job openings on internal or external
websites, third party career, job related websites or social networking sites
available for view by the public or responding to or hiring individuals who have
submitted applications or

 

Page 8 of 12



--------------------------------------------------------------------------------

inquiries through such sites provided that such applications or inquiries have
not been solicited as prohibited by this. You shall not be prohibited from
soliciting for employment or employing any such person after three (3) months
have lapsed since such person ceased to be employed by Cisco. If you engage in
any such prohibited activity, then all severance consideration to which you
otherwise would be entitled under Section II, above, as applicable, thereupon
shall cease.

You hereby acknowledge that you are and continue to be bound by the Proprietary
Information and Inventions Agreement you signed with the Company dated as of
December 30, 2003 (the “Confidentiality Agreement”), and that the
Confidentiality Agreement inures to the benefit of the Company to the same
extent as set forth in the Agreement, and that as a result of your employment
with the Company you have had access to the Company confidential information,
that you will hold all confidential information in strictest confidence and that
you will not make use of such confidential information on behalf of anyone. You
further agree that you will deliver to the Company no later than the Termination
Date all documents and data of any nature containing or pertaining to such
confidential information and that you have not taken with you any such documents
or data or any reproduction thereof. If you violate any of the provisions of the
Confidentiality Agreement, then all severance consideration to which you
otherwise would be entitled under Section II, above, as applicable, thereupon
shall cease.

X. Full Disclosure: You confirm that you are not aware of any claim, grounds,
facts or circumstances that are expected to give rise to any material
investigation, material claim or audit by any entity, including but not limited
to, any state or federal or non-U.S. government agency, against Cisco in
relation to any matter whatsoever arising during your employment at Cisco. You
also confirm that, to the best of your knowledge, all of your statements to the
Audit Committee and your certifications under the Sarbanes-Oxley Act have been
complete and correct.

XI. Enforceability Of This Agreement: Any controversy or any claim arising out
of or relating to the interpretation, enforceability or breach of this Agreement
shall be settled by arbitration in accordance with Cisco’s Arbitration Agreement
and Policy, a copy of which you acknowledge having previously received and
agreed to. If for any reason this Arbitration Agreement and Policy is not
enforceable, Cisco and you agree to arbitration under the employment arbitration
rules of the American Arbitration Association (which can be found at
http://www.adr.org) or any successor hereto. The parties further agree that,
except as set forth in the following paragraph, the arbitrator shall not be
empowered to add to, subtract from, or modify, alter or amend the terms of this
Agreement. Any applicable arbitration rules, agreement or policy shall be
interpreted in a manner so as to ensure their enforceability under applicable
state or federal law.

Should any provision of this Agreement be determined by an arbitrator or a court
of competent jurisdiction to be wholly or partially invalid or unenforceable,
the legality, validity and enforceability of the remaining parts, terms, or
provisions are intended to remain in full force and effect.

We trust that the separation payment and other consideration offered herein will
assist you in your employment transition. We wish you the best in your future
endeavors.

 

Page 9 of 12



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

 

/s/ Francine Katsoudas   11/24/14

 

Page 10 of 12



--------------------------------------------------------------------------------

FIRST SIGNING: I UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS
INCLUDING BUT NOT LIMITED TO THE RELEASE OF CLAIMS AS OF THE DATE OF MY
SIGNATURE (ORIGINAL)

 

/s/ Frank A. Calderoni

   

November 24, 2014

Signature of Employee     Date Signed

Frank A. Calderoni

   

San Jose, CA

Printed Name of Employee     Location Signed at (e.g., San Jose, CA, USA)

 

    Cisco Employee #    

FOR CISCO USE ONLY

CISCO SYSTEMS, INC.

 

Received by:     Accepted by:

 

   

 

Name/Date     Name/Date M16.1(NS)    

 

Page 11 of 12



--------------------------------------------------------------------------------

SECOND SIGNING: I UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS
INCLUDING BUT NOT LIMITED TO THE RELEASE OF CLAIMS AS OF THE DATE OF MY
SIGNATURE (ORIGINAL)

 

 

   

 

Signature of Employee     Date Signed

 

   

 

Printed Name of Employee     Location Signed at (e.g., San Jose, CA, USA)

 

    Cisco Employee #    

FOR CISCO USE ONLY

CISCO SYSTEMS, INC.

 

Received by:     Accepted by:

 

   

 

Name/Date     Name/Date M16.1(NS)    

 

Page 12 of 12

 

LOGO [g824626ex10_3logoend.jpg]